Per Curiam.

The question presented is whether the Board of Tax Appeals has jurisdiction over such applications filed by the village after it has divested itself of legal title to the property.
*474This question must be answered in the negative. There is nothing in the record to indicate that, after selling the property, the village had any interest therein or was obligated to pay taxes thereon. It may not, therefore, apply for exemption from taxation or remission of taxes.
The decision of the Board of Tax Appeals is affirmed.

Decision affirmed.

Zimmerman, acting C. J., Younger, Taet, Matthias, Bell, Herbert and O’Neill, JJ., concur.
Zimmerman, J., sitting in the place and stead of Weygandt, C. J.
Younger, J., of the Third Appellate District, sitting by designation in the place and stead of Zimmerman, J.